Citation Nr: 0511597	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the third metatarsal of the right 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from July 1951 to June 1954, and then from January 1956 to 
March 1973.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from January 2001 and 
September 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to both 
claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in this law.  In addition, because it 
appears that the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

Accordingly, in all fairness to the veteran and in accordance 
with applicable law, this matter is REMANDED to the RO (via 
the AMC) for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.  

This action must include written notice 
from the RO to the veteran and his 
representative of: 
- the provisions of the VCAA and the laws 
applicable to the claims; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claims;  
- the type of evidence required for each 
element of the claims;
- the evidence already of record in 
support of the claims;
- the evidence not yet of record, but 
required to substantiate the claims; and
- a request to the veteran to provide the 
RO with all relevant evidence and 
argument he has to support his claims.

The RO should then afford the veteran and 
his representative an appropriate period 
of time to respond to such notice, as 
well as to respond to any additional 
evidentiary development undertaken by the 
RO in conjunction with the requirements 
of the VCAA.  

2.  Thereafter, the RO should 
readjudicate both claims, with review of 
all additional evidence associated with 
the claims file since the promulgation of 
the March 2003 supplemental statement of 
the case (SSOC).  If the benefits sought 
on appeal are not granted in their 
entirety, then the RO should provide the 
veteran and his representative with an 
SSOC that contains notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and the 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
RO should then afford an appropriate 
period of time for the veteran and his 
representative to respond to this SSOC.

Thereafter, subject to current appellate procedure, the RO 
should return the case  to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on matters remanded 
by the Board.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


